Citation Nr: 0840789	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-17 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Entitlement to service connection for tinnitus.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION


The veteran served on active duty from August 1956 to January 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the Navy for nearly 20 years.  He 
worked aboard ship in the boiler and engine rooms as a 
mechanic.  In October 2004, the veteran was afforded a VA 
examination.  At that time, his inservice noise exposure was 
noted.  The veteran demonstrated hearing loss on audiometric 
testing.  The examiner opined that the hearing loss was 
related to inservice noise exposure.  The veteran also 
reported that he had tinnitus.  The veteran related that he 
had frequent buzzing and popping in his ears, a stuffy 
feeling, and a feeling of pressure.  He indicated that he had 
the tinnitus everyday.  

The RO granted service connection for hearing loss based on 
the history of noise exposure, current VA examination report 
showing hearing loss, and the VA examiner's opinion.  Thus, 
the veteran has established inservice noise exposure.  
However, with regard to tinnitus, the examiner stated that 
the tinnitus did not appear to be associated with the typical 
tinnitus from noise exposure.  However, the examiner provided 
no rationale that this particular tinnitus was not due to 
noise exposure while the hearing loss was due to noise 
exposure.  Accordingly, the Board finds that an addendum 
should be sought from this examiner so that she may provide 
the rationale for her opinion.  If unavailable, the veteran 
should be afforded another VA examination to resolve this 
matter.  


Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

2.  An addendum should be sought from 
this examiner who performed the October 
2004 audiological examination so that she 
may provide the rationale for her opinion 
that the tinnitus did not appear to be 
associated with the typical tinnitus from 
noise exposure while the hearing loss was 
so related.  

If the prior VA examiner is unavailable, 
the veteran should be afforded another VA 
examination.  Any indicated tests should 
be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should opine 
as to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current tinnitus 
is related to service to include 
inservice noise exposure.  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

